DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
(A) Drawing Objections
	The drawing objection with respect to FIG. 9 has been withdrawn by the examiner in view of the newly submitted drawings of FIG. 9 which clearly shows which structure the reference characters (20) and (207) both identify.
	The drawing objection of the feature “coupling of the non-woven patient contact layer to the top panel” is withdrawn upon further review of the applicant’s arguments. However, should the applicant decide to expand on how or where the non-woven patient contact layer is coupled to the top panel (integrally formed), a drawing amendment will be required to show that feature (weld lines).
(B) 103 Rejections
	Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. First, the examiner believes that the interpretation of the claim by the examiner is misunderstood by the applicant. To better clarify, (100) is the non-woven patient contact layer and (10) (the top surface of the mattress) is the top panel. Now addressing the applicant’s concerns, the applicant argues that “Hahn is not a non-woven patient contact layer, but in contrast, is actually the entire “patient repositioning apparatus.” The examiner disagrees, first off the claim only requires that “a non-woven patient contact layer positioned over the top panel and .
As stated the applicant hasn’t clarified as to how or where the non-woven patient contact layer is coupled to the top panel. Clarification of such matter could result in prosecution moving forward.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6073291 issued to Davis in view of U.S. Publication No. 20180303690 issued to Hahn.

Regarding claim 1,
an inflatable transfer mattress, (Davis: Abstract “inflatable medical patient transfer apparatus”) comprising: a top panel; a bottom panel having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Davis: see annotated figure below see also col. 19 lines 45-48) wherein the internal volume is configured to receive an air flow therein; (Davis FIG. 13 shows multiple hoses (44, 45) connecting from a manifold/pump to the inflatable mattress) and a rotational positioning device coupled to the top panel of the inflatable transfer mattress and positioned outside of the internal volume, (Davis: FIG. 13 (27a, 27b) see how the rotational device is coupled to the top panel) wherein the rotational positioning device comprises at least one inflatable bladder configured to be inflated from a deflated state to an inflated state, (Davis: FIG. 13 and FIG. 18 (27a, 27b, 28a, 28b) wherein the at least one inflatable bladder is configured to rotate a patient to a predetermined angle with respect to the top panel in the inflated state. (Davis: FIG. 14 (27b) rotates a patient to some predetermined angle with respect to the top panel in the inflated state)

    PNG
    media_image1.png
    320
    629
    media_image1.png
    Greyscale


Davis does not appear to disclose a non-woven patient contact layer positioned over the top panel and the rotational positioning device, wherein the non-woven patient contact layer is coupled to the top panel.
However, Hahn discloses comprising a non-woven patient contact layer (Hahn: FIG. 15 (100)) positioned over the top panel and the rotational positioning device, (Hahn: FIG. 15 see how (100) is positioned over the top panel of the mattress below and the rotational device (400)) wherein the non-woven patient contact layer is coupled to the top panel. (Hahn: [0033] “The lower surface 124 can be formed from a synthetic material, such as a plastic, vinyl, or the like.” Wherein plastics, vinyl, and synthetic material are nonwoven and is coupled to the top panel shown in FIG. 15 refer to [0037] and [0032])
It would have been obvious for one having ordinary skill in the art to modify the device of Davis to have a non-woven patient contact layer that is coupled to the top panel as taught by Hahn since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than protect the bladders of Davis from bacteria/contamination that may originate from the patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
Davis discloses the inflatable transfer mattress of claim 1, wherein the at least one inflatable bladder comprises a first bladder portion disposed on a first side of a center line of the top panel and a second portion disposed on a second side of the center line. (Davis: 

Regarding claim 3,
Davis discloses the inflatable transfer mattress of claim 2, wherein the first bladder portion and the second bladder portion are defined by a center weld coupling a portion of the at least one inflatable bladder to the top panel along the center line. (Davis see annotated figure below and col. 29 lines 58-62)

    PNG
    media_image2.png
    370
    659
    media_image2.png
    Greyscale


Regarding claim 4, 
Davis discloses the inflatable transfer mattress of claim 1, comprising a plurality of stringers positioned within the internal volume, wherein a first edge of each of the plurality of stringers is coupled to the top panel and a second edge of each of the plurality of stringers is coupled to the bottom panel. (Davis: FIG. 13 (25, 23) see also FIG. 12 (23) refer to annotated figure in claim 1)

Regarding claim 6,
	Davis discloses the inflatable transfer mattress of claim 1, wherein the at least one inflatable bladder comprises a top bladder layer having a perimeter sealingly coupled to the top panel. (Davis: FIG. 18 (28a, 28b, 61a, 61b) wherein top bladder layer has a perimeter (61a, 61b) that is sealingly coupled to top panel (13) see col. 29 lines 58-62 “The ribs are sewn or heat molded or otherwise attached or connected within the chambers 27a and 27b to the outer sheet or casing 28a or 28b on their upper side and to the top sheet 13 of the inflatable transfer pad itself on their underside.”)

Regarding claim 7,
Davis discloses the inflatable transfer mattress of claim 1, wherein the at least one inflatable bladder comprises at least one air flow path (Davis: FIG. 13 (41) col. 25 lines 60-61) having a proximal end and a distal end, wherein the distal end is configured to extend beyond the perimeter of the bottom panel. (Davis: See annotated figure below)

    PNG
    media_image3.png
    255
    657
    media_image3.png
    Greyscale


claim 8,
Davis discloses the inflatable transfer mattress of claim 7, wherein the at least one inflatable bladder comprises a valve coupled to the at least one air flow path adjacent to the distal end. (Davis: FIG. 13 (33))

Regarding claim 9,
Davis discloses the inflatable transfer mattress of claim 1, wherein the bottom panel defines a plurality of holes configured to provide air flow from the internal volume to an area located between the bottom panel and a surface. (Davis: FIG. 13 (19) refer to annotated figure in claim 1 see also col. 26 lines 2-6)

Regarding claim 10,
Davis discloses the inflatable transfer mattress of claim 1, wherein the predetermined angle is an angle in the range of 0-30 degrees. (Davis: FIG. 14 see how the patient is rotated via 27b at some predetermined angle between 0 and 30 degrees.)

Regarding claim 13,
Davis discloses an inflatable transfer mattress, (Davis: Abstract “inflatable medical patient transfer apparatus”) comprising: a top panel; a bottom panel having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Davis: see annotated figure below see also col. 19 lines 45-48)  wherein the internal volume is configured to receive an air flow therein; (Davis FIG. 13 shows multiple hoses (44, 45) connecting from a manifold/pump to the inflatable mattress) a plurality of stringers positioned within the internal volume, wherein a first edge of each of the plurality of stringers is coupled to the top panel and a second edge of each of the plurality of stringers is coupled to the bottom panel. (Davis: FIG. 13 (25, 23) see also FIG. 12 (23) refer to annotated figure below) an inflatable bladder coupled to the top panel of the inflatable transfer mattress and positioned outside of the internal volume, (Davis: FIG. 13 and FIG. 18 (27a, 27b, 28a, 28b) see how the inflatable bladder is coupled to the top panel) wherein the inflatable bladder defines a first bladder portion and a second bladder portion each configured to be independently inflated to define a predetermined angle with respect to the top panel. (Davis: FIG. 14 (27b) rotates a patient to some predetermined angle with respect to the top panel in the inflated state)

    PNG
    media_image1.png
    320
    629
    media_image1.png
    Greyscale


Davis does not appear to disclose a non-woven patient contact layer positioned over the top panel and the rotational positioning device, wherein the non-woven patient contact layer is coupled to the top panel.
a non-woven patient contact layer (Hahn: FIG. 15 (100)) positioned over the top panel and the rotational positioning device, (Hahn: FIG. 15 see how (100) is positioned over the top panel of the mattress below and the rotational device (400)) wherein the non-woven patient contact layer is coupled to the top panel. (Hahn: [0033] “The lower surface 124 can be formed from a synthetic material, such as a plastic, vinyl, or the like.” Wherein plastics, vinyl, and synthetic material are nonwoven and is coupled to the top panel shown in FIG. 15 refer to [0037] and [0032])
It would have been obvious for one having ordinary skill in the art to modify the device of Davis to have a non-woven patient contact layer that is coupled to the top panel as taught by Hahn since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than protect the bladders of Davis from bacteria/contamination that may originate from the patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
Davis discloses the inflatable transfer mattress of claim 13, wherein the at least one inflatable bladder comprises a top bladder layer having a perimeter sealingly coupled to the top panel. (Davis: FIG. 18 (28a, 28b, 61a, 61b) wherein top bladder layer has a perimeter (61a, 61b) that is sealingly coupled to top panel (13) see col. 29 lines 58-62 “The ribs are sewn or heat molded or otherwise attached or connected within the chambers 27a and 27b to the outer sheet or casing 28a or 28b on their upper side and to the top sheet 13 of the inflatable transfer pad itself on their underside.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/9/2022